Title: To Thomas Jefferson from Christopher Ellery, 19 November 1804
From: Ellery, Christopher
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Senate Chamber 19th. Novr. 1804
                  
                  My character having suffered extremely in the opinion of my consituents, through misrepresentation of circumstances which arose, during the last winter, at the seat of government, the obtaining testimony to eradicate impressions thus made appears to my mind absolutely indispensable—and as the facts are fully known only to the Chief Magistrate, the application to him for such testimony will be pardoned, though it ought to have been declined if due justice to the reputation of a highly injured individual could have been otherwise done.
                  The allegations adduced to my discredit were these—That through my means and influence the collector of the port of Newport has been retained in office; That the appointment of Constant Tabor as commissioner of loans had its origin in my breast: That I sought to destroy the influence of Governor Fenner, by representing him to the President as a common drunkard about streets, and as having lost all weight in the State of Rhode Island. Not one of these charges against me having an existence in truth, it is my earnest wish that the President favour me with an answer to this letter, stating the truth, to enable me to recover my standing with my friends.
                  The answer is not desired for publication, but for the purpose of being Shown to a few gentlemen, whose confidence in me has been shaken by falsehoods, uttered by men who have listened only to the suggestions of mean suspicion and low jealousy. 
                  Tendering renewed assurances of the most profound respect and sincere esteem, I have the honor to be, Sir, Your obedient servant
                  
                     Christ. Ellery 
                     
                  
               